United States District Court

Northem District of California

-I>L)JN

\OOQ\]O\LJ\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

- Fli LED
MAR Z 5 2019
UNITED STATES DISTRICT COURT SU‘ AN Y_ SOONG

CLEHK",FJ.S. DISTR|CT COURT
NORTHERN DISTRICT OF CALIFORNIA NOBTHER iD|STRlCT OF CAUFORN|A

IN THE MATTER OF CV 1 9Case §. 0 0 |? 8 MISC

Robert Terrill Durbrow Jr., bar number ORDER TO SHOW CAUSE RE -
SUSPENSION FROM MEMBERSHIP d

053445 IN GOOD STANDING OF THE BAR ’0
OF THE COURT

 

TO: Robert Terrill Durbrow Jr., bar number 053445 y

The State Bar of California has notified the United States District Court for the Niorthern District of
Califomia that, effective October 27, 2018, you have become ineligible to practice law in‘the State of
Califomia following disciplinary action. Under this Court’s Civil Local Rule ll-7, this status change may
render you ineligible for continued active membership in the bar of the Northem District pf California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule ll-7(b)(l). On or before May 3, 2019, you may tile a response to this
Order meeting the requirements of Civil Local Rule ll-7(b)(2), which may be viewed on jthe Court’s
website at cand.uscourts.gov. If you fail to tile a timely and adequate response to this Order, you will be
suspended from membership without further notice. `

If you are disbarred, suspended or placed on_disciplinary probation by this Court and are later restored
to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil
Local Rule l l-7(b)(3). The Clerk shall close this file on or after May 3, 2019 absent furth;er order of this
Court. §

IT IS SO ORDERED.

Dated: 3/25/19

 

 

United S tes District Judge

.-lll/)r)u.§v-<Ji.s`r..'i[.v/l/1<-,’ ()..S`("' (_"$'.'l
1‘1’\/. //~/_S

 

